NUMBER 13-12-00697-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                               IN RE LLOYD R. CARY JR.


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam1

       Relator, Lloyd R. Cary Jr., filed a petition for writ of mandamus and a motion to

stay trial in the above cause on November 9, 2012.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).      The relator has the burden of establishing both prerequisites to

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
mandamus relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149,

151 (Tex. 2003) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not his burden to

obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36;

see also TEX. R. CIV. P. 204.1; Coates v. Whittington, 758 S.W.2d 749, 753 (Tex. 1988).

Accordingly, the petition for writ of mandamus and the motion to stay trial are DENIED.

See TEX. R. APP. P. 52.8(a).


                                              PER CURIAM

Delivered and filed the
13th day of November, 2012.




                                          2